                              Xn the13
Case 1:19-cv-00060-MAC-ZJH Document  U/UTeT    State's, oi's-trict
                                        Filed 06/05/19   Page 1 of 4 PageID #: 38
                  FILED                            too X Fot the Bfl&XBfcN bi m cf
                                                     F re AS Bg oM JAlT/T KA * biViSWr)
          u-*,08JMtW
       eastern                           «
                                                                     i
                  JUN - 5 2019                              . \
                                                                     i
       BY                                                                   C.wu\ ft,tT\(SY\ BO, U l0 \/ (pO
     DEPUTY.
  Jason Christian Varner 1679158
  Mark W. Stiles Unit                                                5
  3060 FM 3514
  Beaumont, TX 77705                                                 !
  V5                                                                 5
  Lozig Pa its,    n .
        T&C.3 blRgCTO ,
                     feTrn Me£s M&TIOK) TR/VI SFe <DF                       V£Nue
              i    &Me-s The Peh- oMS . Jaso str i The Z U.§.c.§2.z5
        &<V t( flC-Tteto A/£>, /A/ he- /l8/>i & tt/t>/y0e gfl A /W£> /£>aj ffs/z. Anac
            F i/g A/ g- h jrp/ A $£>/>£> d llisi s t>ivjN$ ;/J 7 0 BlPl&w M /*)

                                               X.
                  s/erwe /tv m c-it/t/p/vhrs Ac ia/v /s it p Ai/A/erO f vest/a at rz> zs
        0-b., § IS-4 ICbX lidView, As fkis ta     e- dicxicrn i&nor R /yide fl zoie.lu
          /vni eN skip.

                     TtJ he: A lie ntttWc tke, tovet kooU SAP-tieftX* Fedetza-l Pe+i-OffW
        to fke. St>orke£Ml?) Z>T i£-T6FT )CAh, fic'D$rc>/V,)t)il/*s/0X?, SecX/vrl 2241C Jes flfa!ishe5
       that:
                      the chsT/ZieT £6V><tr Fv/z ht tST -icr t*jhe Ae-i oeK < v pplicATt-sn
                        tito m f . .x isg it's C> ise-E TToR v Fo Trterfe vvce &F is-srie
                       p- Alifee Tka, pp ' T m t& t &- 1>'> tR-lcT CjOURT Fbt
                       A CD t? e.E-t(V\ i T ifivi,
       £% Ui <C$lZlttCcD- ileAte, Tke vf                    ST'ce17ki& (Vd t             AH. sfe vkRA e s
       F Ae l Pen ixyi To t <£ Soo tUc.M b> siTLtc of Tejchii l SrVAJ ivi stOA/,,/AJ Wick
       L.r hnlAi/itA donvic toM pose, Acco/u> it/ icf ptot -ti wen oi/es This c vn
       r ex&tciie itdisctz -rioA/ iMr n zFePPif ® fMu>n ToT e.Sovr t
       bi i-rfl-tcT6f c.)ovs> UtH/s bA) F /tst yi<
                                                            •itr.,
                    Xa< lcke      S M i/.F . 2 2 PetiheU&H VAm mtke WesreRR
       (Xoer A < yiu>              c ose N«i..b:i - -hOfc62. C>Ae-H 6 &4 AWS
       «ydUtL
            e c si      m AATiAM
                      jVk     »t> i V         A WeT * LXS CA'Se xst;   wA (i >miAASffi       ke. o.S Eost 'ctcou t
       a t ii
       OF     t «* «! #» a J Kil/i
           HowSTotV                -ft-i/ - s
                             /tsurh).       A ;/\
                                               AspAe.i/ieos
                                                  *t &f$ -> i i«? Ji </b/srA
                                                                ,*>,    \ * J * r7* tT ,,>J,X
                                                                                  Sttd         -s «: -- . j a
                                                                                       ,es £>&s»c.-&err?a7l/  ti\£- PeithiH   S
       VMiueT- e m%TTl , Lou/t t The a c/e-/) &-t .6A/ ause no n&AMt h f il/lok of v'eAoe .

                                                    tvAei aiAio
                   T tc UtS, D.ST ICT                           Excessiv . <z oortT orav
        Actions L hicX CAOS S 4>eXu s /M ko- f noce&c viQS idUi U K so/+ t« 8
       PUSCA mQg tAj 3usrie<z //J svcJi TUts&fi/e- /Pec/iuse vdetue/z PAatS e
       F le/i e t>A er is AteKT HeAd- A t> the tssve OF Th ., kA taFTt feiiiio l
       MA i mrBe Pesolu j/ so A ahAAcje of Ve.nv& w old be pnope-t To / , <- .-
       MaA F s co sTtTieriornal pi kr.
Case 1:19-cv-00060-MAC-ZJH Document   13 Filedtat
                             tXvvf e. OAwds    06/05/19     Page
                                                  s t>v6 riitT     2 of 4 PageID #: 39
                                                               toirtx
                                                    ( .    t v e. 6       xe {!.m   ¦ i c   p -f£ h, *>
                                                          SctJ v \c m /Te A b isic

                                                                      I

                                                                      i
  Jason Christian Varner 1679158
                                                                      5
  Stiles Unit ,
  3060 FM 3514
                                           &\ n, i
                                                                      V
  Beaumont, TX 77705
  vs.
                                                                          1
  l-4>eie bi(tecr<sfe/ ¦5
        1". 6,. c, 3 c o « e cr i fm a I
    Xl         'a       i-Tl.              !   T          s     ft    V       !    5l(>V!            t
                          KespcAJD vct (
                                       PrimgAcfe s 6 b£                   A TiV n-tidNFoig           e FVgnog

          Tlte Pe U(Me& 75as&           Ol»SS of itenoe
         tS VkWh4 £.s> A<ATeO Su T e AclePsien f'ges nitA / Abl'
         t itr amt i-s D bePeh) -.FA/isreP i .e .ostai H 28 u s.t: .- »n i c
           6p ie CfA iruxA in nkc 0, V f>, C, ? >f2 fh Sso-rhe J p t' 6f
        Te ft S MJSl A 7\ (1 c x               S 1>' V >    *

                                                                                                          ;t


                                                                                                          za Ik ,
                     -StXjflEb Art Tkis -The                          ) ,4 t| OF




                                                     pFesibiMS
   United States District
                       Court Document
Case 1:19-cv-00060-MAC-ZJH   - fv>    13 Filed 06/05/19 Page 3 of 4 PageID #: 40
                                                                                     gea4/MmT_
                                                                                                   O/vwn.Pag 1 0f j


                                                                  I

                                                                  S
                                                                  s


            l 7«n58ChrlSti
                                                                        C lvilAcxtem Ato, i ;/ .

            5SS ?&
           Beaumont, tx 7770
           V,                                                 i
                  i>A\//s
                 I yc_o.- !>i(>e<: T6 2 ,




      7?    "


                                  **            * >            Sf ;

           . „ r *. C.g>mr C/rtik « ,                        • (& -rtr/z/t seei/ice                   esreo



               Ti *. iiheyte i to o/J / «, «, . :2r-
           Ci il Acrt i /uc, iit<j~c l s,       V/l e T-              >,<sposi r/<m &p
                                     7 K            d/t»n9&

                Ye utes        r<> n£ > e>7 "TtiaT z' rMcTiM Ss dluM e.
                                            £? iT tsz> jk-tcT- is 0ea etA r meb tvi l*- Ttu   i
                                                                                              -   ?


         b.             io-r                         /     u          j

                          bi >cT




                1~l16l- 2-ZC7

                                                                       Si Aeb if A T . ~ :i>v..'t e




                                                                              ACri l { AaUj \f jiAMJ-,
                                                                           UiA S<ni t tAP-l iCVn

                                                                            ST fLe , A IT
                                                                            -3 fo6
                                                                             geAi wr/7 :A
                                                                                         •TTT6S'




                                                                                                       A1 r»
Case 1:19-cv-00060-MAC-ZJH Document 13 Filed 06/05/19 Page 4 of 4 PageID #: 41




                       ¦
                                                    r
                                                  j 53'1/'
                                                   ,5 5
                                                   ox
                 /




                                                                &)




                  ••.i



                  0
                  yi.
                   1
                  M
                  Ki
                  },:.


                  M
                   (i




                                                    OJ

                                                    s    *'r-
                                                         ~r*
                                                         a
